Oalhoon, J.,
delivered the opinion of the court.
Hr. Brantley lived on a lot he owned in town, where he had lived for two years. He had other property four miles dis-*413taut in the country, on which he had not lived for two years. Executions on judgments against him were levied on the country property, and a week or two before the day of sale he moved out, and forbade the sale, as it was about to be made, claiming the country land as being his exempt homested. Therefore the sale was not made, but at once the creditors got alias writs of execution, and levied on the town property, and had it advertised for sale, when Mr. Brantley made sale and conveyance of his country property, moved back on his tow nproperty, and seeks to enjoin the sale of that on the ground that it is his homestead. All this occurred within about thirty days. If the claim of Duke in Richie v. Duke, 70 Miss., 69 (12 South., 208), was, as the court said, “preposterous and unallowable,” what shall we say of this case in all its features ? We have not undertaken to set out all the facts. In Rutherford v. Jamieson, 65 Miss., 221 (3 South., 413), the court says: “Homestead rights are to be protected according to law, but are not to be perverted into instruments of fraud.”

Affirmed.